Name: Regulation (EEC) No 2772/75 of the Council of 29 October 1975 on marketing standards for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/56 Official Journal of the European Communities 1 . 11.75 REGULATION (EEC) No 2772/75 OF THE COUNCIL of 29 October 1975 on marketing standards for eggs THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2771/75 i 1 ) of 29 October on the common organization of the market in eggs, and in particular Article 2 (2) thereof; Having regard to the proposal from the Commission; Whereas Regulation (EEC) No 2771/75 provides for fixing marketing standards which may relate in particular to trading by quality and weight, packing, warehousing, transport, presentation and marking of eggs ; "Whereas such standards can contribute to an improvement . in the quality of eggs and, consequently, facilitate their sale ; whereas it is therefore in the interest of producers, traders and consumers that marketing standards should be applied in respect of hen eggs suitable for human consumption ; "Whereas in order to fix such standards a clear distinction must be drawn between eggs suitable for human consumption and eggs which are not and which, in principle, are for use in industries other than the food industry ; whereas such rules furthermore require that eggs of other kinds should not be mixed with hen eggs ; Whereas the standards must be applicable to all hen eggs marketed on the territory of the Community ; whereas it nonetheless seems advisable to exclude from the scope of their application certain forms of sale from producer to consumer where small quantities are involved; whereas, moreover, eggs delivered from the place of production to a packing centre or to certain wholesale markets and eggs intended for use in the food industry should be exempted from grading and marking; Whereas the desired improvement in quality necessitates regular and frequent egg collection ; whereas, therefore, a list should be drawn up of suppliers to undertakings entitled to grade eggs by quality and weight ; Whereas the grading of eggs should be confined solely to undertakings which are adequately equipped for the purpose; Whereas the quality requirements for eggs must be easy for consumers to understand and must be in keeping with the efforts at rationalization made at all stages of distribution ; whereas, therefore, a limited but adequate number of quality and weight grades should be laid down; Whereas to ensure that the consumer is supplied with good quality produce, criteria of a high standard should be fixed for each quality grade ; Whereas the quality characteristics for the grade 'fresh eggs ' should consequently be defined so that they apply to first-quality eggs ; whereas certain eggs may be considered as 'extra fresh' where a special guarantee of freshness is given ; Whereas eggs of average quality, the characteristics of which do not allow their inclusion in the grade 'fresh eggs', must be described as 'second quality eggs' and graded as such; whereas eggs which have undergone a process of cleaning, dipping, refrigeration or preservation should as a general rule be put in that grade; Whereas a third-quality grade should be established for eggs which do not meet the requirements for the higher grades but are still suitable for human consumption ; whereas such 'non-graded' eggs must be reserved for processing or for the food industry ; whereas certain incubated eggs, whose characteristics allow their limited use in the manufacture of pasteurised egg products, may be included in this grade; Whereas the consumer must be able to distinguish between eggs of different quality and weight grades ; whereas this requirement can be met by making the eggs and packs;i 1 ) See page 49 of this Official Journal. 1 . 11.75 Official Journal of the European Communities No L 282/57 HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation : 1 . 'Eggs' means hen eggs in shell , suitable for direct human consumption or for use in the food industries, except for incubated eggs which do not meet the requirements of Article 6 (2). 2. 'Industrial eggs' means hen eggs in shell other than those referred to in 1 . 3 . 'Eggs for hatching' means eggs intended for chick production as specified in the rules concerning eggs for hatching. 4. 'Incubated eggs' means eggs from the time of insertion in the incubator. 5 . 'Marketing' means holding or displaying for sale, offering for sale, selling, delivering or any other form of marketing. 6. 'Collector' means any person authorized to collect eggs or industrial eggs from a producer for delivery : (a) to a packing centre ; (b) to a market selling exclusively to wholesalers whose undertakings are approved as packing centres ; or (c) to industry. 7. 'Packing centre' means an undertaking authorized by the s competent authority to grade eggs by quality and weight. 8 . 'Batch' means the eggs from one and the same packing centre in packs bearing one and the same packing date or one and the same packing week number and one and the same quality grading and, where required, weight grading. Whereas the marking of 'fresh eggs' can be optional, since the obligatory marking of other eggs enables them to be easily distinguished; Whereas anyone marketing 'fresh eggs' should be permitted to stamp such eggs with other particulars serving publicity ends ; Whereas any other markings might affect trading conditions in the Community; Whereas common provisions should be adopted for packing such as will ensure that the quality of the eggs is maintained and will facilitate trade and the supervision of compliance with standards; Whereas in order to leave a choice open to the consumer and to ensure that he is offered goods conforming with quality and weight standards, retailers must display the appropriate information either on the goods offered or beside them; Whereas it is essential , in the interest of both producer and consumer, that eggs imported from third countries should comply with Community 1 standards ; Whereas the application of Community rules on the importation and exportation of eggs requires the name of the country of origin to be shown on eggs coming from third countries ; Whereas special provisions in force in certain third countries may call for derogations which in such cases allow exportation outside the Community ; Whereas it is for each Member State to designate the agency or agencies responsible for supervision; whereas procedure for this supervision must be uniform; whereas, consequently, common provisions should be laid down with regard to sampling and tolerances ; Whereas it is for each Member State also to lay down penalties for infringements ; Whereas the provisions of this Regulation are without prejudice to any Community provisions which may be adopted in order to harmonize the provisions of veterinary and foodstuffs legislation aimed at protecting the health of people and animals and at preventing adulteration and fraud, Article 2 1 . Eggs shall not be marketed within the Community by way of business or trade unless they satisfy the provisions of this Regulation. 2. However, it shall not be necessary to grade eggs by quality and weight nor mark them: No L 282/58 Official Journal of the European Communities 1.11.75 2. The competent authority shall grant authorizations to grade eggs and shall allot a distinguishing number to any undertaking or producer whose premises and technical equipment are suitable for grading eggs by quality and weight, at its or his request. Such authorization may be withdrawn whenever the required conditions are no longer fulfilled. 3 . Further provisions on the conditions for approval of packing centres shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75 . (a) if they are transported directly from the place of production to a packing centre or to a market selling exclusively to wholesalers whose undertakings are approved as packing centres in accordance with Article 5 ; and (b) if they are produced in the Community and delivered to the food industry for processing. 3 . The provisions of this Regulation shall not apply to eggs passed directly to the consumer for his own use by the producer on his own farm, in a local public market or by door-to-door selling, provided that the eggs come from his own production, are not packed in accordance with Articles 16 to 19 and use is not made of any of the quality and weight gradings laid down in this Regulation. Article 3 Eggs as defined in Article 1 ( 1 ) shall not be mixed with eggs of other kinds. Article 6 1 . Eggs shall be graded by quality as follows : Grade A or 'fresh eggs', Grade B or 'second-quality or preserved eggs', Grade C or 'non-graded eggs intended for the food industry'. 2. Incubated eggs, however, may only be graded under 'C' and then only provided that they meet the following requirements : (a ) they shall be marked before insertion in the incubator; (b ) they shall not be fertile and shall be absolutely clear when candled; ( c ) the air space shall not exceed a height of 9 mm; (d ) they shall not have remained more than six days in an incubator ; ( e) they shall not have been treated with antibiotics ; (f) they shall be intended for use in a processing plant manufacturing pasteurized egg products. Article 4 1 . "Without prejudice to the provisions of Articles 2 and 9, producers shall not deliver : (a) eggs to anyone but collectors , packing centres , markets within the meaning of Articles 2 (2) ( a) or industry; (b ) industrial eggs to anyone but collectors, packing centres, markets within the meaning of Article 2 (2) (a) or industry, except the food industry. 2. All packing centres and collectors shall collect eggs from the producers at least once a week. They shall , however, collect at least twice a week from the same producer eggs intended for marketing as 'extra' in accordance with Article 19 . All collectors shall deliver eggs to the packing centres not later than the third working day following that of collection. Article 7 1 . Grade A eggs shall have the following minimum characteristics : Shell and cuticle : normal, clean, undamaged; Air space : height not exceeding 6 mm, stationary; White : clear, limpid, of gelatinous consistency, free of extraneous matters of any kind; Article 5 1 . Apart from the cases provided for in Articles 9 and 13, only packing centres may grade eggs by quality and weight. Packing centres shall keep an up-to-date record of their suppliers. 1 . 11.75 Official Journal of the European Communities No L 282/59 2. Grade B shall include three types of eggs : ( a ) eggs neither refrigerated nor preserved : Grade B eggs which have not undergone any preservative treatment and have not been refrigerated in premises or plants where the temperature is artificially maintained at less than + 8 °C. However, eggs which have been kept at a temperature below + 8 °C on retail premises or in annexes thereto shall not be considered as refrigerated in so far as the quantity stored in these annexes does not exceed the requirements for three days of retail sale on the premises in question ; (b ) refrigerated eggs : Grade B eggs which have been refrigerated in premises artificially maintained at a temperature below + 8 °C. Yolk : visible on candling as a shadow only, without clearly discernible outline, not moving appreciably away from the centre of the egg on rotation, free of extraneous matter of any kind; Germ cell : imperceptible development ; Odour : free of extraneous odour. 2. Grade A eggs shall not have been washed or cleaned by any other means . 3 . Grade A eggs shall not have been treated for preservation or refrigerated in premises or plants where the temperature is artificially maintained at less than + 8 °C. However, eggs which have been kept at a temperature below + 8 °C on retail premises or in annexes thereto shall not be considered as refrigerated in so far as the quantity stored in these annexes does not exceed the requirements for three days of retail sale on the premises in question. 4. By way of derogation from the provisions of paragraph 2 and of the first sentence of paragraph 3 , the provisions concerning the conditions under which Grade A eggs may be washed or otherwise cleaned or dipped and those concerning the supervision of these operations may be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75 . With regard to conditions as to dipping, however, this derogation shall not apply to Grade A eggs marketed under the description 'extra' in accordance with Article 19 . ( c ) preserved eggs : Grade B eggs which have been preserved, whether refrigerated or not, in a gas mixture the composition of which differs from that of atmospheric air, and those which have undergone any other preservative treatment. Article 9 Grade C eggs shall be eggs which do not meet the requirements applicable to eggs in Grades A and B. They may only be passed to egg processing plants or to industry ; incubated eggs of Grade C may only be sold to egg processing plants for the manufacture of pasteurized egg products . Article 8 1 . Grade B eggs shall have the following minimum characteristics : Shell : normal and undamaged; Air space : height not exceeding 9 mm; White : clear, limpid, free of extraneous matter of any kind; Yolk :  visible on candling as a shadow only; this characteristic is not required of eggs preserved in lime,  free of extraneous matter of any kind ; Germ cell : imperceptible development ; Odour : free of extraneous odour. Article 10 Grade A and B eggs shall be graded by weight as follows :  Grade 1 : 70 g and over,  Grade 2 : under 70 g to 65 g,  Grade 3 : under 65 g to 60 g,  Grade 4 : under 60 g to 55 g,  Grade 5 : under 55 g to 50 g, &lt;  Grade 6 : under 50 g to 45 g,  Grade 7 : under 45 g. No L 282/60 Official Journal of the European Communities 1 . 11.75 3 . The distinguishing mark for the quality grading of Grade C eggs shall be sL circle at least 12 mm in diameter in which shall appear the letter C in roman type at least 5 mm high. Article 11 1 . One or more distinguishing marks may be stamped on Grade A eggs showing : ( a ) quality grading; (b ) weight grading; ( c ) the packing week number as defined in Article 17 (2); (d) the packing centre number; ( e ) the name or business name of the packing centre ; ( f) trade name or trade mark. 2. The Grade A distinguishing mark shall be a circle of ap least 12 mm in diameter. The distinguishing mark for weight grading shall be a number between 2 mm and 3 mm high, placed inside the abovementioned circle. The packing week number shall be a one- or two-figure number at least 5 mm high. The packing centre number shall be of three or more figures at least 5 mm high. Article 13 1 . Grade A or B eggs which no longer have the characteristics fixed for those grades shall be withdrawn from their grade and may be regraded in B or C according to their new characteristics. In such a case, they shall bear a distinguishing mark in accordance with Article 12. Any marks which may have been affixed in accordance with Article 11 or Article 12 ( 1 ) may be retained, except for those concerning weight grading which shall be altered if appropriate. 2. However, by way of derogation from the provisions of paragraph 1 , Grade A and B eggs which no longer have the characteristics fixed for these grades may be delivered directly to the food industry, provided that their packings are clearly marked to show this destination. Article 14 1 . The distinguishing marks affixed in accordance with Articles 11 , 12 and 13 must be clearly legible. 2. Eggs shall be marked in an indelible red colour resistant to boiling. The product used must comply with the provisions in force in respect of colouring matters which may be used in foodstuffs intended for human consumption. Article IS Eggs shall not bear any marks other than those provided for in this Regulation. Article 12 1 . Grade B and C eggs, except for cracked eggs, shall bear a distinguishing mark showing their quality grading. They may bear a number between 2 mm and 3 mm high showing the weight grading and one or more of the particulars mentioned in Article 11 ( 1 ). 2. The distinguishing mark showing quality grading for Grade B eggs shall be as follows : (a) for 'eggs neither refrigerated nor preserved', a circle at least 12 mm in diameter in which shall appear the letter B in roman type ' at least 5 mm high; (b) for 'refrigerated eggs', an equilateral triangld with each side at least 10 mm long; (c) for 'preserved eggs', a rhombus with diagonals of 16 mm and 7 mm. Anyone who refrigerates or otherwise preserves eggs shall mark them as indicated in (b) or (c) before doing so. For eggs preserved in lime, however, these marks may be affixed after the preserving process has been carried out. Article 16 For the purposes of this Regulation, 'large packs' means packs which contain more than 30 eggs and 'small packs' those which contain 30 eggs or less. Article 17 1 . Large packs even when they contain eggs in small packs shall be provided with a band or label 1 . 11.75 Official Journal of the European Communities No L 282/61 (d) the number of eggs packed; (e) the date of packing or the packing week number mentioned in Article 17 (2); (f) particulars as to refrigeration or the method of preservation, uncoded and in roman type, in respect of refrigerated or preserved eggs. 2. Particulars as to the date or the week number shall be marked on the packs containing Grade A eggs not later than on the working day following the day when the eggs were received at the packing centre. which cannot be re-used after the pack has been opened and which shall be issued by or under the supervision of the official agencies mentioned in Article 26. The band or label shall bear in clearly visible and legible black type : ( a) the name or business name and the address of the undertaking which has graded or arranged for the grading of the goods ; (b ) the packing centre's distinguishing number; (c) the quality and weight grading; (d) the number of eggs packed; (e) the packing week number ; however, where large packs contain small packs of the kind mentioned in Article 19, or small packs bearing the date of packing, the date of packing shall be substituted for /this number; ( f ) particulars as to refrigeration or the method of preservation, uncoded and in roman type, in respect of refrigerated or preserved eggs. 2 . The number referred to in paragraph 1 (e ) shall indicate the complete week beginning on Monday but it may be used from midnight on Wednesday of the previous week. Every year the numbering shall be continuous from 1 to 52 or 53 . The week which includes 1 January shall bear the number 1 . 3 . An indication of the packing date or of the number of the week shall be placed on packs containing eggs in Grade A at the latest on the working day following the day on which the eggs are received in the packing centre. Article 19 The word 'extra' may be used on small packs containing Grade A eggs, showing the date of packing and provided with a band. The air space in such eggs shall have a height of less than 4 mm at the time of packing. The word 'extra' shall be printed on the band. The band shall be destroyed not later than the seventh day after packing. Article 20 1 . Eggs displayed for sale or offered for sale in the retail trade shall be presented separately according to quality and weight grading. The quality and weight grading, and also refrigeration or the method of preservation for refrigerated or preserved eggs, shall be indicated in a manner clearly visible to the consumer. 2. However, eggs of the same quality grading, except for Grade A eggs marked 'extra' in accordance with Article 19 , may be displayed for sale or offered for sale in small packs of not more than 12 eggs which may be of different weight gradings provided that the weight grading is marked on each egg and the total net weight is substituted on the packs for the weight grading laid down in Article 17 ( 1 ) ( c) and Article 18 ( 1 ) (c) and the words 'eggs of different sizes' are added thereto. Article 18 1 . Small packs, even when they are inside large packs, shall show in clearly visible and legible type : (a) the name, business name and address of the undertaking which has packed the eggs or had them packed; the trade mark used by that undertaking may be shown if it contains no wording relating to the quality or freshness of the eggs which is incompatible with this Regulation; (b) the packing centre's distinguishing mark; (c) the quality and weight grading; Article 21 Packs shall not bear any indications other than those laid down in this Regulation. No L 282/62 Official Journal of the European Communities 1 . 11 . 75 Article 22 Additional provisions shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75, as regards : (a) requirements as to packing and packing materials ; (b) carriage and storage conditions; (c) marking and labelling of packs ; (d) average weight of packed eggs ; ( e ) bands and other fastenings. 2. By way of derogation from paragraph 1 and in order to comply with the regulations of particular importing countries, eggs packed and intended for export may : ( a) be made to comply with requirements exceeding those laid down in this Regulation as regards quality, marking and labelling, or with additional requirements ; (b ) bear on the pack marks or particulars of different nature, dimensions or colour, provided that such marks and particulars are not likely to be mistaken for those laid down in this Regulation. 3 . Eggs packed and intended for export may be graded by other weight gradings than those laid down in Article 10. In that case the weight grade shall be shown uncoded on the packs. Article 25 The provisions of this Regulation shall not apply to eggs imported from third countries or exported outside the Community in small quantities not exceeding 60 eggs by the consumer for his own use. Article 23 Eggs from third countries shall not be imported for free circulation in the Community unless : (a) they comply with the provisions of Articles 3 , 6 to 12, 14, 15 , 19, 20 (2) and 21 . The provisions of the second paragraph of Article 19 shall, however, apply at the time of customs clearance; i (b) they are legibly marked in roman type with the name of the country of origin ; (c) they are put up in packs, including small packs contained in large packs, bearing clearly and legibly the following information : (aa) the country of origin printed in roman type at least 20 mm high for large packs and at least 5 mm high for small packs, - (bb) the name of the packing undertaking in the third country, (cc) the quality and weight grading, (dd) for large packs, the weight in kilogrammes of the packed eggs and, for large and small packs, their number, (ee) the date of packing, (ff) the sender's name and address in the case of large packs. Article 26 1 . Compliance with this Regulation shall be supervised by agencies appointed for the purpose in each Member State. A list of such agencies shall be forwarded to other Member States and to the Commission not later than one month before the entry into force of this Regulation. Any amendment to this list shall be communicated to other Member States and the Commission. 2. The products covered by this Regulation shall be checked by means of random sampling at all stages of marketing as well as during carriage. For eggs imported from third countries such random sampling checks shall also be made at the time of customs clearance. Article 27 1 . Decisions arising from failure to comply with this Regulation may only be taken for the whole of the batch which has been checked. 2. Where the checked batch is not deemed to comply with this Regulation, the supervising agency shall prohibit its marketing, or importation if the Article 24 1 . The provisions of this Regulation shall also apply to eggs packed and intended for export outside the Community. Eggs packed and intended for export which have been dipped shall not, however, be deemed to have been treated for preservation. 1 . 11.75 Official Journal of the European Communities No L 282/63 batch comes from a third country, unless and until proof is forthcoming that it has been made to comply with this Regulation. 3 . The agency which made the check shall verify whether the rejected batch has been or is being made to comply with this Regulation. Article 30 1 . Member States and the Commission shall communicate to each other the information necessary for the operation of this Regulation. 2. Measures aimed at ensuring uniform application of this Regulation shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75 . Article 28 , Detailed rules of application of Articles 26 and 27, in particular as regards minimum sampling and the tolerances to be accepted in the supervision of compliance with this Regulation, shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75 . There shall, however, be no tolerance in respect of the height of the air space laid down in Article 19. Article 31 1 . Council Regulation (EEC) No 1619/68 (1 ) of 15 October 1968 on marketing standards for eggs, as amended by Regulation (EEC) No 1348/72 (2 ), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 29 Member States shall t^ke all appropriate measures to penalize infringements of this Regulation. Article 32 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975. For the Council The President G. MARCORA (!) OJ No L 258 , 21 . 10 . 1968, p. 1 . H OJ No L 148, 30. 6 . 1972, p. 5 .